Citation Nr: 1515889	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for status post fracture of the right great toe with metatarsalgia, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


REMAND

The appellant served in the United States Army Reserve from June 1965 to December 1970.  He had active duty for training (ACDUTRA) from June to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In September 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

During the September 2014 video conference hearing, the appellant argued that his right toe disability is more severely disabling than the current 10 percent rating reflects.  Specifically, he reported being unable to walk a distance of more than two blocks without pain on the bottom of his foot and toe, despite the type of shoe he wears.  Additionally, the appellant stated that he develops a callous at the area of the bone under the right toe.  The appellant also stated that he walks on the right side of his foot to keep the pressure off his big toe.  As a result, he has developed callouses on the right side of his foot as well.  See Hearing Transcript at 11, 13-15.  

The appellant was afforded a VA podiatry examination in August 2012 (with an addendum).  The examiner diagnosed metatarsalgia, which has been included as part of the appellant's service-connected disability.

The most recent record is the August 2012 VA examination (with August 2012 addendum).  Because the appellant's statements suggest a worsening disability, on remand a new VA examination should be provided to assess the current severity of the appellant's metatarsalgia and fractured right toe residuals.  See 38 C.F.R. § 3.159(c).

The appellant also seeks service connection for bilateral hearing loss and tinnitus as a result of noise exposure while serving as a member in an artillery unit in-service.  He asserts that his symptoms started during active duty service, to include hearing loss and ringing in his ears, and that this disability has continued since that time.  See Hearing Transcript at 10-11. 

The appellant's service treatment records (STRs) reflect no pertinent findings or complaints of tinnitus.  A November 1964 entrance examination shows that the appellant was given whispered and spoken voice tests with results of 15/15 on both.  He received a normal clinical evaluation of his ears and denied having any ear trouble.  An October 1965 examination also shows he was given whispered and spoken voice tests with 15/15 results.  He again received a normal clinical evaluation of his ears and denied having any ear trouble.  

In September 2011, the appellant was afforded a VA audiologic examination to evaluate his hearing acuity.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
80
75
LEFT
40
35
30
55
65

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 68 percent in the left ear based on the Maryland CNC Test.  

The examiner reviewed the appellant's claims file.  The examiner noted that the appellant reported post-service occupational and recreational noise exposure that included working construction with various power tools.  During the examination, the appellant reported experiencing tinnitus in service and noise exposure consistent with his duties serving with an artillery unit.  The examiner conceded noise exposure in service and diagnosed bilateral hearing loss and tinnitus and opined that it was less likely than not that the appellant's conditions were related to his period of military service.  The examiner explained that there was no evidence of medical treatment or complaints related to hearing loss or tinnitus when the appellant had military service; however, the examiner did not specifically address the appellant's contention of having experienced symptoms since military service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, on remand another opinion is required to address this contention.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the appellant should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the appellant for a podiatry examination to determine the current severity of his right big toe disability and metatarsalgia.  The entire file must be reviewed.  The examiner should consider all relevant VA and private treatment records.  All indicated tests and studies should be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner should indicate whether the appellant experiences any symptoms beyond metatarsalgia, especially with respect to the toe.  Any hallux valgus, hammer toe, or other foot disability due to the toe fracture (other than metatarsalgia) should be identified and described as "moderate," "moderately severe," or "severe." 

3.  After completing the action requested in paragraph 1, schedule the appellant for a VA audiological examination.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner should indicate whether it is at least as likely as not, (i.e., 50 percent probability or greater), that the appellant's bilateral hearing loss or tinnitus is related to in-service noise exposure.  The examiner should discuss the appellant's lay statements regarding continuous symptoms of hearing loss and tinnitus since military service.  (It should be noted that the appellant had a period of active duty for training from June to October 1965.)  The medical reasons for accepting or rejecting the appellant's statements of continuity of symptoms should be set forth in detail.  The examiner should specifically address the possibilities of delayed onset of disability following earlier noise exposure and the likelihood that the appellant was experiencing symptoms even though there was no indication of disability in the record until years after service. 

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claims.  If any benefit sought is not granted, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




